Citation Nr: 0904970	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-20 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disorder manifested 
by pain and swelling in multiple joints and the spine.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1984 to March 
1990.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran reports that he has swelling and aching in his 
joints, which he contends began in and results from service.  

Service treatment records indicate that the Veteran sought 
treatment for low back pain on multiple occasions between 
March 1988 and August 1989, for which he was assessed with 
mild swayback posture, lumbar strain, paraspinal muscle 
reaction, and mechanical back pain.  The service treatment 
records also reflect the Veteran's history of pain in the 
legs in May 1989 and a two-year history of intermittent pain 
in the ankles in August 1989.  

Post-service treatment records indicate that the Veteran has 
been assessed with non-inflammatory arthritis.  See May 2006 
VA rheumatology consult record.  

Based on the evidence of in-service complaints of back, 
ankle, and leg pain, the Veteran's competent history of joint 
swelling and pain since service, and the evidence of a 
current diagnosis, the Board finds that a VA examination 
should be conducted and an opinion obtained to determine if 
the Veteran's arthritis is related to service.  See 38 
U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain all outstanding 
VA treatment, particularly those dating 
after May 11, 2007, and should ask the 
veteran about the existence of any 
outstanding private treatment records.  

2.  Then, the AMC should schedule the 
veteran for an examination to determine 
the nature and etiology of any joint 
disorder.  For any diagnosed condition, 
the examiner is requested to state 
whether it is at least as likely as not 
that the condition was incurred in 
service or is otherwise causally related 
to service.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination, and 
this fact should be acknowledged in the 
report.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  A complete 
rationale for all opinions expressed must 
be provided.

3.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


